Citation Nr: 1424112	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  05-30 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of head trauma, claimed as headaches.

2.  Entitlement to service connection for residuals of a neck injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to August 1973.

Historically, a claim for service connection for headaches was previously denied by the RO in Chicago, Illinois, in April 1980; the Veteran did not appeal the denial.  In August 1991, the RO in Des Moines, Iowa, declined to reopen the previously denied claim, which was then recharacterized as a claim for head injury.  Although notified of the denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2004 rating decision in which the RO, inter alia, again declined to reopen the Veteran's claim, recharacterized as one for service connection for head trauma, and declined to reopen a claim for injury to neck vertebra.  In January 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2005.

In August 2007, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In September 2007, the Board remanded what was then characterized as a single request to reopen a claim for service connection for residuals of head trauma and neck injury to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.   After completing the requested development, the AMC continued to deny the request to reopen (as reflected in a September 2009 SSOC) and returned the matter to the Board for further appellate consideration. 

In April 2011, the Board determined that the claim for service connection for residuals of a neck injury had not been previously adjudicated, and thus this claim did not need to be reopened through the submission of new and material evidence.  This issue was thus recharacterized as an original claim for service connection for residuals of a neck injury, as reflected on the first page of this decision.  This issue was remanded to the RO, via the AMC, for adjudication on a de novo basis.

Also, in April 2011, the Board determined that new and material evidence to reopen the claim for service connection for residuals of a head trauma, claimed as headaches, had been received.  This claim was thus reopened and the claim for service connection, on the merits, was remanded to the RO, via the AMC, for further development and adjudication on a de novo basis. 

In July 2012 and June 2013, the Board again remanded these claims to the RO, via the AMC, for further development and adjudication.  After obtaining a medical opinion after the most recent remand, the AMC continued to deny the claims (as reflected in a March 2014 SSOC) and returned these matters to the Board for further appellate consideration.

For reasons expressed below, the matter on appeal is, again, being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action in this appeal is required, even though such will, regrettably, further delay an appellate decision on these matters.

In June 2013, the Board remanded these claims to obtain medical opinion deemed necessary to decide the case.  38 U.S.C.A. § 5103A(d).  The opinion obtained, dated February 2014, provides a thoughtful and extensive review of the evidentiary record.  Unfortunately, however, the VA examiner provided an opinion using a standard of review different than instructed by the Board.  This examination report, therefore, must be returned as inadequate for rating purposes and failing to comply with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (a claimant has a right to RO compliance with Board remand directives).

On remand, the AOJ should also obtain and associate with the claims file all outstanding, pertinent VA medical records.  The claims file currently includes treatment records from the VA Medical Center (VAMC) in Fayetteville, Arkansas dated through January 2014; however, more recent records from this facility may exist.  Hence, the AOJ must obtain all outstanding, pertinent evaluation and/or treatment records from the Fayetteville VAMC since January 2014 following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities. 

Further, the AOJ should give the Veteran another opportunity to present information and/or evidence pertinent to the claims for service connection.  Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following actions:

1.  Obtain from the Fayetteville VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since January 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims for service connection for residuals of head and neck injuries, that is not currently of record.

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the February 2014 VA examiner to provide an addendum opinion.   

The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the examiner, and the report should include discussion of the Veteran's documented medical history and assertions.  


The physician is requested to provide opinion, consistent with sound medical principles with respect to each disability diagnosed in the February 2014 examination report, as to (1) whether such disability clearly and unmistakably existed prior to service entrance, and (2) whether such disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of service. 

In rendering the requested opinion, the examiner must discuss the Veteran's service treatment records including, in particular, the notation in the July 1973 Medical Board report that, "[a]fter an adequate period of evaluation and treatment, a conference of the staff neurologist and psychiatrists reviewed the findings and agreed that the patient had a history of post-traumatic vascular headaches which existed prior to enlistment and were aggravated by a period of active duty . . . ." 

For each disability of head and/or neck that is found not to have clearly and unmistakably existed prior to service, the examiner is to opine as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disability is related to the Veteran's military service. 

Complete rationale for the conclusions expressed must be provided.  

5.  If the February 2014 VA examiner is unavailable, arrange for another similarly qualified physician to examiner to provide the requested opinion.  An examination of the Veteran is only necessary if deemed so by the physician.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App at 268.

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that has been added to the record since the last adjudication of the claims), and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

